UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July 1, 2014 iShares ® Commodity Optimized Trust (Exact name of registrant as specified in its charter) New York 333-153099 26-4632352 (State or other jurisdiction of incorporation) (CommissionFile Number) (I.R.S. Employer Identification No.) c/o iShares ® Delaware Trust Sponsor LLC 400 Howard Street San Francisco, California 94105 Attn: Product Management Team iShares ® Research & Development (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (415) 597-2000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On July 1, 2014, iShares® Delaware Trust Sponsor LLC., in its capacity as the sponsor of the registrant, BlackRock Institutional Trust Company, N.A., as administrative trustee (the “ Trustee ”), and Wilmington Trust Company, as Delaware trustee (the “ Delaware Trustee ”), executed the Amended and Restated Trust Agreement to change the registrant’s name from iShares® Dow Jones-UBS Roll Select Commodity Index Trust to iShares® Commodity Optimized Trust and to reflect related conforming changes. Also, on July 1, 2014, the Trustee and Delaware Trustee executed a Restated Certificate of Trust to reflect the name change described above. Item 9.01. Financial Statements and Exhibits Copies of the Amended and Restated Trust Agreement and the Restated Certificate of Trust are filed as Exhibits 4.1 and 3.1, respectively, and are incorporated by reference into this item. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 7, 2014 iShares ® CommodityOptimized Trust (Registrant) By: iShares ® Delaware Trust Sponsor LLC, the sponsor of the registrant By: BlackRock Asset Management International Inc., managing member By: /s/ Jack Gee Name: Jack Gee Title: Managing Director By: /s/ Raymund Santiago Name: Raymund Santiago Title: Director
